Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of the amendment filed on 11/4/2021, after the Non Final Office Action dated 08/06/2021. Claims 1 and 13 have been amended; and claims 4, 14, 15 have been cancelled. 
Claims 1-3, 5-13 and 16 are pending.

Allowable Subject Matter
2.	Claims 1-3, 5-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a common electrode layer located in the non-display area; a common electrode line located in the non-display area; and a plurality of bar-shape via holes located in the non-display area; wherein the plurality of bar-shape via holes extend in a direction away from the display area, the common electrode layer is electrically connected to the common electrode line through the plurality of bar-shape via holes, and at least one of the plurality of bar-shape via holes has an end in a taper shape or a streamline shape on one side adjacent to the display area.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2, 3, 5-12 are also allowed due to their virtue of dependency.

“…a common electrode layer, a common electrode line, and a plurality of bar-shape via holes, wherein the common electrode layer common electrode line, and a plurality of bar-shape via holes are located in the non-display area, the plurality of bar-shape via holes extend in a direction away from the display area, and the common electrode layer is electrically connected to the common electrode line through the plurality of bar-shape via holes; and spraying an alignment liquid on the display area to form an alignment film layer, wherein the step of  praying the alignment liquid comprises: praying the alignment liquid on the display area so that the alignment liquid d on the display area flows from the display area to the non-display area and is diffused in the non-display area toward one side away from the display area via the plurality of bar-shape via hole.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 13. Claim 16 is also allowed due to their virtue of dependency.
Chen et al. US 2016/0041442 and Feng et al. CN 103969859 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871